Mr. Justice Trunkey
delivered the opinion of the court, April 5th, 1886.
To adopt the premise of the learned judge of the Common Pleas, respecting the agreement between the parties, inevitably leads to his conclusion that it is a perpetual lease. If indeed the inartificial paper should be treated as containing the essential parts of a deed of conveyance of a freehold estate of inheritance, without words which necessarily qualify the grant in fee, the limit in the habendum to an estate for years is void. But the learned judge has well shown “ that when the premises of a deed contain an express grant to a man and his heirs *455for a te,vm of years, then the limitation for a term will qualify and lessen the grant in fee.”
The verbose description of the land has precisely the effect as if the most succinct. Two strips of ground are described, concluding with a clause as follows: “The above property situated in Mantua, West Philadelphia, Havourford and Thirty-fifth streets And now occupied by Ohs H Rainier and others.” All that is descriptive of the subject.
Aside from the description of the parties and the land, the agreement is brief, and is as follows: “ Leonard Frailey doth lease unto the said Jane Glassey, her heirs and assigns . . .. ; for the term of five years from the first day of December next, for the yearly rent of three dollars, which yearly rent the said Jane Glassey doth for herself, her heirs and assigns, covenant and agree to pay to the said Leonard Frailey, his heirs and assigns, the said rent.”
It is plain that the grant is for a term of years. That the thing granted is described between the word “ assigns ” and the phrase limiting the term of the grant, is immaterial; the sense is the same as if the limiting words immediately followed the word “ assigns ” and preceded the words descriptive of the thing granted. There is no distinct part in the deed defining the estate ; this is done in the premises, and by the settled rule, already noted, a grant to a man and his heirs for a term of years, reserving rent, is a lease for the term.
The intention of the parties is to be ascertained from the entire instrument, not from particular words or phrases without reference to the context; and the instrument shall operate according to the intention, unless it be contrary to law. When the meaning is doubtful, the circumstances at the making of the instrument and the subsequent acts of the parties are to be considered in determining the sense of the words. An estate in fee simple cannot be vested in a man without the word “ heirs,” but that word is often used in mere executory contracts for the sale of land, and in leases for a definite period of time. It is of no consequence what word is used to pass the estate, as if it be “ lease ” the context will show whether it is used to vest an estate for years, or for life, or in fee simple.
In our view of this agreement there is no ambiguity. Nor is the meaning doubtful. The term was to begin on “ the first day of December next,” and it is not at all likely that it would have been so stipulated had it related to the occupancy of Rainier and others. In leases it is common to provide that the term shall begin at a future date. We see nothing in the circumstances or subsequent acts of the parties to show that they understood the agreement as anything more than a lease *456for years. Certainly the receipts for rent written by unlettered persons are no more significant of the nature of the estate than the form and phrase of the agreement written by the same hand. The form of the deed and redundant words aid little in ascertaining the estate granted. .
Judgment reversed and a venire facias de novo awarded.